Amalia Rodriguez-Mendoza
     Travis County District Clerk
     Travis County Courthouse Complex
     P.O. Box 1748
     Austin, Texas 78767

                                                  03-15-00325-CV
July 13, 2015


Mr. Jeffrey D. Kyle
Third Court of Appeals
P.O. BOX 12547
Austin, Texas 78711-2547

Dear Mr. Kyle;

Re: D-1-GN-14-002158

A clerk’s record in cause number D-1-GN-14-002158 JESSICA LUKEFAHR VS TEXAS HEALTH
AND HUMAN SERVICE COMMISSION was due in your office on JULY 3, 2015. This office
received payment on JULY 10, 2015; therefore we are requesting an extension of 5 days to file
this record.

If you have any question please contact me at (512) 854-5880.


Thank you,

Sincerely,

Patsy Ybarra
Deputy Court Clerk,
(512) 854-5880

cc: Court file




  Administrative Offices   Civil and Family Division      Criminal Division           Jury Office
     (512) 854-9457             (512) 854-9457              (512) 854-9420          (512) 854-9669
     fax: 854-4744              fax: 854-9549               fax: 854-4566           fax: 854-4457